 Case 1:20-cr-00203-BMC Document 36 Filed 10/06/20 Page 1 of 1 PageID #: 100




                                                                  October 6, 2020


                                                                                                                 VIA ECF
Honorable Brian M. Cogan
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                 Re:      United States v. Colinford Mattis and Urooj Rahman,
                          Criminal Docket No. 20-203 (BMC)

Dear Judge Cogan:

                I write to request a modification of the bail conditions for Urooj Rahman. As the
Court knows, Ms. Rahman is currently under home confinement with electronic monitoring. The
bail order allows her to leave her apartment for certain activities with the approval of Pre-Trial
Services (e.g., doctor’s visits, lawyers’ meeting), but the box on the form for religious services is
not checked. I, therefore, seek permission for Ms. Rahman to attend religious services with Pre-
Trial Services’ approval. The government (AUSA Jonathan Algor) and Pre-Trial Services (Officer
Ramel Moore) consent to this proposed modification.

                                                                  Respectfully submitted,

                                                                  /s/ Paul Shechtman

                                                                  Paul Shechtman
PS/wr




Paul Shechtman            T: +1.212.508.6107     F: +1.800.404.3970
Partner                   1251 Avenue of the Americas, 49th Floor, New York, New York 10020‐1100
                          paul.shechtman@bracewell.com          bracewell.com


AUSTIN    CONNECTICUT   DALLAS   DUBAI   HOUSTON      LONDON     NEW YORK      SAN ANTONIO         SEATTLE   WASHINGTON, DC
